Cite as 28 I&N Dec. 399 (A.G. 2021)                      Interim Decision #4029




                    Matter of NEGUSIE, Respondent

               Decided by Attorney General October 12, 2021

                         U.S. Department of Justice
                        Office of the Attorney General


                 BEFORE THE ATTORNEY GENERAL
   Pursuant to 8 C.F.R. § 1003.1(h)(1)(i), I direct the Board of Immigration
Appeals (“Board”) to refer this case to me for review of its decision. The
Board’s decision in this matter is automatically stayed pending my review.
See Matter of Haddam, A.G. Order No. 2380-2001 (Jan. 19, 2001).




                                      399